

TRINET GROUP, INC.


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement”) is
entered into by and between EDWARD GRIESE (the “Executive,” "you" or “your”) and
TriNet Group, Inc., a Delaware corporation (the "Company"), on December 28,
2016. This Agreement amends, supersedes and terminates any and all prior
agreements with respect to your employment terms and severance benefits, without
limitation, including but not limited to, any oral or written offers or
summaries of employment terms (the "Previous Agreements"), and no benefits of
any sort shall be paid under said Previous Agreements.


1.     EMPLOYMENT BY THE COMPANY


1.1 Title and Responsibilities. Subject to the terms set forth herein, and
effective on the date on which you commenced your employment with the Company
(the “Effective Date”), you will be employed as the Senior Vice President,
Insurance Services, of the Company and you will report to the Chief Executive
Officer. During your employment with the Company, you will devote your best
efforts and substantially all of your business time and attention (except for
vacation periods and reasonable periods of illness or other incapacity permitted
by the Company's general employment policies) to the business of the Company.
Within this relationship, you shall be expected to perform those duties the
Company requires, within the bounds of its policies and the law, to the highest
professional and ethical standards. Notwithstanding the foregoing, it is
acknowledged and agreed that you may engage in civic and not-for-profit
activities and/or serve on the boards of directors of non-competitive private or
public companies; provided, in each case that such activities do not materially
interfere with the performance of your duties hereunder and prior approval is
obtained from the Chief Legal Officer of the Company.


1.2 At-Will Employment. Your relationship with the Company is at-will. The
Company will have the right to terminate this Agreement and your employment with
the Company at any time with or without cause, and with or without advance
notice. In addition, the Company retains the discretion to modify the terms of
your employment, including but not limited to position, duties, reporting
relationship, office location, compensation, and benefits, at any time. Your
at-will employment relationship may only be changed in a written agreement
approved by the Board and signed by you and a member of the Board (or a duly
authorized officer of the Company). You also may be removed from any position
you hold in the manner specified by the Bylaws of the Company and applicable
law.




1.3 Company Employment Policies. The employment relationship between the parties
will be governed by the general employment policies and procedures of the
Company, including those relating to the protection of confidential information
and assignment of inventions, except that when the terms of this Agreement
differ from or are in conflict with the Company's general employment policies or
procedures, this Agreement will control.


2.     COMPENSATION.


2.1 Salary & Sign-on Bonuses. Commencing on the Effective Date, you will earn a
starting base salary at an annualized rate of Three Hundred and Fifty Thousand
Dollars ($350,000.00),






--------------------------------------------------------------------------------





payable semi-monthly on the Company’s standard payroll dates, less any payroll
deductions and all required taxes and withholdings. You will be considered for
annual adjustments in base salary in accordance with Company policy and subject
to review and approval by the Compensation Committee of the Board (the
"Committee"). This is a full-time, exempt position and you are expected to work
the Company’s normal business hours and such additional time as may be required
by the nature of your work assignments (for which you will not be eligible for
overtime compensation). You were also eligible to receive an initial sign-on
bonus of Thirty Thousand Dollars ($30,000), which was paid, less any payroll
deductions and all required taxes and withholdings, in the first regular Company
payroll following the Effective Date. You were also eligible to receive a second
sign-on bonus of Ten Thousand Dollars ($10,000), which was paid, less any
payroll deductions and all required taxes and withholdings, in the first regular
Company payroll of July 2016. In the event that you voluntarily terminate your
employment within one year of the date of the payment of either sign-on bonus,
you will be responsible for immediate repayment of such sign-on bonus in full to
the Company.


2.2 Equity Awards. The parties agree that, in exchange for acceptance of the
offer of employment and the execution of this Agreement, after the Effective
Date, the Chief Executive Officer will recommend to the Board a grant of
time-vested restricted stock units to be settled in shares of the Company’s
Common Stock in the amount of One Hundred Thousand (100,000) restricted stock
units (the “RSU Award”). Said RSU Award shall be made pursuant to the Company's
standard forms and agreements and shall be subject to the Company's standard
four-year vesting schedule for new hires, 1/4th of the total shares subject to
the RSU Award (rounded down to the nearest whole share) shall vest on the first
anniversary of the date of the grant, and thereafter 1/16th of the total shares
subject to the RSU Award (rounded down to the nearest whole share, except for
the last vesting installment) shall vest on the 15th day of the second month of
each calendar quarter after such first anniversary, in each case conditioned on
the recipient’s Continuous Service (as defined in the Company’s equity incentive
plan) through each such vesting date. The RSU Award will be subject to the terms
and conditions of the Company's equity incentive plan and the grant agreements.
Approval of the recommendation of the RSU Award is in the sole and unreviewable
discretion of the Board and/or the Committee.


2.3 Target Variable Compensation. Each year, you will be eligible to earn an
annual performance-based variable compensation amount based on the achievement
of corporate and individual performance goals established by the Company and
subject to approval by the Committee, with the target amount for such variable
compensation established in the Company's annual executive incentive
compensation plan (the “Target Variable Compensation"). For 2016, your Target
Variable Compensation is One Hundred and Seventy-Five Thousand Dollars
($175,000), and will be prorated based on your actual service period for the
year.) Achievement against goals and the actual amount of the Target Variable
Compensation earned will be determined by the Company, in its sole discretion,
and will be subject to the approval of the Committee. You must remain an active
employee throughout the full time period for which the Target Variable
Compensation is paid, and for which time period the Company and the Committee
assesses performance and the related compensation amounts, and you must be
employed and in good standing on the date of Target Variable Compensation
distribution, in order to earn and be paid any such compensation amount. Any
earned Target Variable Compensation, shall be paid within thirty (30) days
following its determination and approval by the Committee.


2.4    Company Benefits.


(a) Standard Company Benefits. You will be eligible to participate in the
Company's standard employee benefits plans that are available to employees
generally, as in effect from time to time, subject to the terms and conditions
of such plans.






--------------------------------------------------------------------------------





(b) Financial Planning and Tax Services. The Company will reimburse you for up
to Ten Thousand Dollars ($10,000) annually for reasonable financial planning
and/or income tax services, subject in each case to applicable tax withholdings
and submission of the necessary receipts within thirty (30) days after the
incurrence of the expense.


(c) Relocation Assistance. Your employment is expected to be based in Bradenton,
Florida (the “Designated Location”). It is agreed that you will relocate to the
Designated Location no later than March 31, 2017. In connection with your
relocation from your current place of residence to the Designated Location, if
necessary, you will be eligible to reimburse verified relocation expenses of up
to One Hundred Thousand Dollars ($100,000), less any payable deductions and all
required taxes and withholdings (the “Relocation Expenses”). Relocation Expenses
generally include realtor expenses incurred in the sale and/or purchase of a
home, shipment of household items, reasonable travel to locate new housing, and
similar expenses and should be incurred no later than March 31, 2017, provided,
however, that in the event that the sale of your current residence has not
closed prior to March 31, 2017, you may nonetheless be reimbursed for realtor
expenses incurred in the sale of your residence or shipment of household items
provided that you have not otherwise been reimbursed for the maximum Relocation
Expenses. You may also be reimbursed for lease payments on an apartment at the
Designated Location, through March 31, 2017 as part of the Relocation Expenses,
provided that you have not otherwise been reimbursed for the maximum Relocation
Expenses. You will be responsible for any taxes associated with payment to you
of any such reimbursements. In the event that you either (A) fail to relocate to
the Designated Location by March 31, 2017, or (B) voluntarily terminate your
employment with the Company within one year of your relocation to the Designated
Location, you will be responsible for immediate repayment in full to the company
for any Relocation Expenses previously reimbursed to you by the Company.


(d) Severance Benefits. On the Effective Date, you will be eligible to
participate in the TriNet Group, Inc. Severance Benefit Plan (the “Severance
Plan”), a copy of which will be provided to you, and which shall be the only
severance benefits from the Company to which the Executive shall be entitled. In
order to receive any severance benefits under the Severance Plan, you are
required to return a signed copy of the Participation Notice, which is attached
as Exhibit A to the Severance Plan, to the Chief Legal Officer.


2.5 Expense Reimbursements. For the avoidance of doubt, to the extent that any
reimbursements payable by the Company to you under this Agreement or otherwise
are subject to the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), any such reimbursements will be paid no later
than December 31 of the year following the year in which the expense was
incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.


3. CONFIDENTIAL INFORMATION. As a condition of your continued employment, you
must sign and comply with the Employee Confidential Information and Inventions
Assignment Agreement (the "Confidential Information Agreement") attached hereto
as Appendix A.








[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this employment agreement
effective as of the
Effective Date.






TRINET GROUP, INC.


/s/ Burton M. Goldfield


BURTON M. GOLDFIELD
President & Chief Executive Officer




EXECUTIVE




/s/ Edward Griese




EDWARD GRIESE









--------------------------------------------------------------------------------






APPENDIX A


PROPRIETARY INFORMATION AND INVENTION AGREEMENT (PIIA) CHR


As part of the consideration for my employment or my continued employment and
the compensation now or hereafter paid to me, including, but not limited to,
salary, bonus awards, or other type of compensation, I agree as follows:


1. Maintaining Confidential Company Information. I will not, during and after my
employment with TriNet HR Corporation or any of its successors, subsidiaries,
assigns, related companies and divisions (collectively, the “Company”), (i)
directly or indirectly disclose to any person or entity, or use, except for the
sole benefit of the Company, any of the Company’s confidential or proprietary
information or trade secrets (collectively, “Company Information”) or (ii)
publish or submit for publication, any article or book relating to the Company,
its development projects, or other aspects of Company business, without the
prior written permission from the Company’s Chief Legal Officer. By way of
illustration and not limitation, Company Information shall include the Company’s
trade secrets; research and development plans or projects; data and reports;
computer materials such as software programs, instructions, source and object
code, and printouts; products prospective products, inventions, developments,
and discoveries; data compilations, development databases; business
improvements; business plans (whether pursued or not); ideas; budgets;
unpublished financial statements; licenses; pricing strategy and cost data;
information regarding the skills and compensation of other employees of the
Company; the personally identifying and protected health information of other
employees of the Company, including worksite employees of TriNet customers;
lists of current and potential customers of TriNet; strategies, forecasts and
other marketing information and techniques; employment and recruiting strategies
and processes; sales practices, strategies, methods, forecasts, compensation
plans, and other sales information; investor information; and the identities of
the Company’s suppliers, vendors, and contractors, and all information about
those supplier, vendor and contractor relationships such as contact person(s),
pricing and other terms. The definition of Company Information shall include
both “know-how” (i.e., information about what works well) and “negative
know-how” (i.e., information about what does not work well). I further
acknowledge and recognize that all Company Information is confidential and
proprietary, and shall remain the exclusive property of the Company. To the
extent that I have any question as to whether something constitutes Company
Information, I agree to obtain the express written permission of my manager
before using or disclosing the information in any way. Notwithstanding the
foregoing, I understand that the restrictions on my disclosure or use of Company
Information described in this paragraph shall not limit in any way any right I
may have to disclose or use information pursuant to the National Labor Relations
Act (if I am a United States employee) or any other applicable law.


2. Third Party Information. I understand that the Company has in the past
received, and in the future may receive from third parties, confidential or
proprietary information (“Third Party Information”), subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During and after my employment with the
Company, I will hold all Third Party Information received by me in the strictest
confidence and will not disclose it to anyone (other than Company personnel who
need to know such information in connection with their work for the Company) or
use it, except in connection with my work for the Company.


3. No Improper Use of Information of Prior Employers and Others. During my
employment with the Company, I will not improperly use or disclose any
confidential information or trade secrets of any former employer or any other
person to whom I have an obligation of confidentiality, and I will not bring on
to Company premises or equipment any proprietary or confidential information or
property belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties





--------------------------------------------------------------------------------




only information which is generally known and used by persons with training and
experience comparable to my own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. For California employees only: I certify that I have
read and completed the Limited Exclusion Notification attached as Exhibit A.


4. Return of Company Property. When I leave the employ of the Company, I will
deliver to the Company (and will not keep in my possession, copy, recreate or
deliver to anyone else in whole or in part) any and all items including but not
limited to files, drawings, notes, notebooks, memoranda, specifications,
records, business plans and forecasts, financial information, sales materials,
customer and prospective customer lists, reports, programs, proposals,
specifications computer-recorded information (including emails), tangible
property (including but not limited to laptop/desktop computers, flash drives,
CD-ROMs, cell phones, blackberries, tablets and other PDA devices), building
entry/access cards, identification badges and keys, devices, and documents,
together with all copies thereof (in whatever medium recorded) and any other
property or material containing or disclosing Company Information or Third Party
Information. I further agree that any property owned by the Company, wherever
located, including disks and other storage media, computers, filing cabinets,
desks/desk drawers, or lockers, is subject to inspection by Company personnel at
any time during my employment and after, with or without notice.


5. No Conflicting Employment; Solicitation Restrictions. While employed by the
Company, I will not, without the Company’s prior written consent, directly or
indirectly engage in any employment, consulting, or other activity which creates
or is likely to create an actual or a potential conflict of interest with my
employment at the Company or conflict with any of my obligations under this
Agreement. In addition, during any period in which I am employed by the Company
and for a period of one year thereafter, I shall not directly or indirectly, for
myself or on behalf of any other person or entity, in any manner or capacity
whatsoever, solicit, approach, recruit, interview, offer to hire or attempt to
hire, or in any manner endeavor to entice away any person who is employed by or
associated with the Company as an employee, independent contractor or agent.
Finally, during any period in which I am employed by the Company and for a
period of one year thereafter, I shall not directly or indirectly, for myself or
on behalf of any other person or entity, whether as an employee, owner,
part-owner, shareholder, officer, director, trustee, partner, member, sole
proprietor, consultant, agent, representative, or in any other manner or
capacity whatsoever, use Company Information to attempt to call on, solicit or
take away any clients or prospects of the Company except on behalf of the
Company.


6. Ownership of Discoveries & Results and Proceeds. Any inventions (whether or
not patentable), discoveries, improvements or works of authorship made by me,
alone or jointly with others, and all results and proceeds of my services to the
Company ("Results and Proceeds”) at any time during my employment by the Company
which are made, conceived, reduced to practice or learned by me in the course
and scope of my employment or with the use of the Company’s time, materials or
facilities, or relating to any subject matter with which my work for the Company
is concerned, are hereby irrevocably and unconditionally assigned to the Company
for its benefit and shall be the exclusive property of the Company. Any
copyrightable subject matter included in the Results and Proceeds shall be
“works made for hire” as that phrase is defined in the Copyright Act of 1976 (17
U.S.C. 101 et seq.). If it is ever determined that any Results and Proceeds
cannot be considered “works made for hire” or otherwise cannot be fully assigned
to the Company under applicable law, I hereby grant to Company in perpetuity and
on an exclusive and irrevocable basis all worldwide rights of every kind and
nature, whether now known or hereafter recognized, in and to such Results and
Proceeds to the maximum extent permitted by applicable law. Without limitation
of the foregoing, Company has the exclusive right to obtain and own all patents
and copyright registrations with respect to such Results and Proceeds. Neither
the expiration nor the termination of this Agreement shall affect the Company’s
ownership of or rights in the Results and Proceeds or any intellectual property
rights therein. To facilitate the determination of whether any invention,
discovery, improvement or work of authorship is properly transferable to the
Company, I will promptly advise it of all inventions, discoveries, improvements
or works of authorship made, conceived,





--------------------------------------------------------------------------------




reduced to practice or learned by me during the term of my employment and for
six months after termination of my employment. I understand that my obligations
under this paragraph 6 do not apply to any invention that qualifies fully as a
non- assignable invention under Section 2870 of the California Labor Code, as
explained in Exhibit A, or any law of any other jurisdiction of similar effect,
in each case, to the extent applicable to my inventions. I have completed
Exhibit B, which lists all inventions, improvements and other works
(“Pre-existing Work”) that I have alone or jointly with others, conceived,
developed, reduced to practice prior to the commencement of my employment with
the Company, that I consider to be my property or the property of third parties.
I hereby represent and warrant that there is no Pre-existing Work other than as
set forth in Exhibit B. If Exhibit B is not completed, there is no Pre-existing
Work for which I claim ownership. I agree that I will not incorporate any
Pre-existing Work into any Company works without first obtaining the express,
written approval of the Company in each case. To the extent that I incorporate
any Pre-existing Work into any Company works, I hereby represent and warrant
that I have all necessary rights and authority to do so and hereby grant to
Company the perpetual, irrevocable, non-exclusive, worldwide, royalty-free and
sublicensable right to use and exploit such Pre-existing Work for any and all
purposes in connection with the Company's and its affiliates' and their
respective successors' and assigns' current and future businesses.


7. Perfection and Enforcement of Proprietary Rights. I will assist the Company
in every proper way at the Company's request and direction to obtain, perfect
and enforce United States and foreign patent, copyright, mask work and other
intellectual property rights (“Proprietary Rights”) relating to Company
Information and/or Results and Proceeds in any and all countries. Without
limiting the generality of the foregoing, I will execute, verify and deliver
such documents and perform such other acts (including appearances as a witness)
as the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof. My obligation to assist the Company pursuant to this
paragraph 7 shall continue following the termination of my employment, but the
Company shall compensate me at a reasonable rate to be determined by the Company
consistent with its ordinary practices after my termination for the time
actually spent by me at the Company’s request for such assistance. If the
Company or its designee is unable because of my mental or physical incapacity or
unavailability or for any other reason to obtain my signature for any document
required by this paragraph 7, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
documents with the same legal force and effect as if originally executed by me.


8. No Continued Employment; Exit Interview. I understand that my employment with
the Company is at-will and that this Agreement does not confer any right of
continued employment by the Company, and does not limit in any way the Company’s
right or my right to terminate my employment at any time, with or without cause.
In the event my employment with the Company terminates for any reason, I will,
if requested, participate in an exit interview with the Company and reaffirm in
writing my obligations as set forth in this Agreement. I agree to provide the
Company with the name and address of my new employer, and consent to the
Company’s notification to my new employer of my rights and obligations under
this Agreement.


10. Legal and Equitable Remedies. I recognize that my violation of this
Agreement exposes the Company to irreparable harm and that the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond, and
without prejudice to any other rights and remedies (including recovery of
monetary damages) that the Company may have for a breach of this Agreement.


11. Entire Agreement. This Agreement sets forth the final, complete and
exclusive agreement and understanding between the Company and me relating to the
subject matter hereof and supersedes all prior agreements, promises,
representations or inducements between the Company and me that concern the





--------------------------------------------------------------------------------




subject matter of this Agreement. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged.


12. Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect. Moreover, if any one or more of the provisions contained in this
Agreement shall be held to be excessively broad or partially invalid, illegal or
unenforceable, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear. I agree that a court may rewrite, revise, or edit this Agreement to make
it enforceable.


13. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company and its successors and its assigns.


14. Survival. The provisions of this Agreement shall survive the termination of
my employment, regardless of the reason for the termination, and the assignment
of this Agreement by the Company to any successor in interest or other assignee.


15. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


16. Change in Employment. I agree that any subsequent change in my duties,
title, salary or compensation will not affect in any respect the validity,
enforceability, or scope of this Agreement.


17. Governing Law. This Agreement will be governed by the laws of the State of
California, without regard to conflicts of law principles.








I HAVE READ THIS AGREEMENT CAREFULLY, and completed Exhibit A and/or B if
applicable. I UNDERSTAND and agree to ITS TERMS.






By:    /s/ Edward Griese
Name:    EDWARD GRIESE


Date:    1/22/16



